In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                               No. 14-81V
                                           Filed: July 11, 2016

* * * * * * * *                  *   *    *
                                          *   *           UNPUBLISHED
ZACHARY TERENZIO,                         *
                                          *
                     Petitioner,          *               Special Master Gowen
                                          *
v.                                        *               Joint Stipulation on Damages;
                                          *               Meningococcal Vaccine; Acute
SECRETARY OF HEALTH                       *               Disseminated Encephalomyelitis
AND HUMAN SERVICES,                       *               (“ADEM”); Multiple Sclerosis
                                          *               (“MS”)
                     Respondent.          *
                                          *
* * * * * * * * * * * * *
Anne C. Toale, Maglio Christopher & Toale, Sarasota, FL, for petitioner.
Gordon E. Shemin, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On January 29, 2014, Michael Terenzio filed a petition on behalf of Zachary Terenzio2
(“petitioner”) pursuant to the National Vaccine Injury Compensation Program.3 42 U.S.C. §§
300aa-1 to 34 (2012). Petitioner alleged that he developed acute disseminated encephalomyelitis
(“ADEM”) and multiple sclerosis (“MS”) as a result of receiving a meningococcal vaccine on
August 28, 2012, and that he suffered the residual effects of these injuries for more than six
months. Stipulation at ¶¶ 2, 4.


1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 Petitioner reached the age of majority on June 10, 2016, and the caption of the case was amended
accordingly.

3
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
        On July 11, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the meningococcal vaccine caused
any injury to petitioner. Stipulation at ¶ 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $5,332.23 in the form of a check payable to Michael Terenzio
       representing compensation for past out-of-pocket expenses incurred on petitioner’s
       behalf;

    b. A lump sum of $150,000.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a), except as set forth in paragraph 8.c. [of the stipulation];

    c. An amount sufficient to purchase the annuity contract described in paragraph 10
       [of the stipulation], paid to the life insurance company from which the annuity will
       be purchased.

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.4

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2